                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         WINET LABS LLC,
                                   8                                                        Case No. 5:19-cv-02248-EJD
                                                         Plaintiff,
                                   9                                                        ORDER GRANTING DEFENDANT’S
                                                  v.                                        MOTION TO DISMISS
                                  10
                                         APPLE INC,                                         Re: Dkt. No. 39
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff WiNet Labs LLC owns a patent covering methods for, among other things,

                                  14   forming ad-hoc networks. Plaintiff alleges that Defendant Apple Inc. owns “Personal Hotspot”

                                  15   software that makes, uses, and sells each step of Plaintiff’s patented method. Defendant argues

                                  16   Plaintiff’s first amended complaint must be dismissed because it fails to state a claim upon which

                                  17   relief may be granted. The Court finds this motion suitable for consideration without oral

                                  18   argument. See N.D. Cal. Civ. L.R. 7-1(b). Having considered the Parties’ papers, the Court

                                  19   GRANTS Defendant’s motion to dismiss.

                                  20      I.       BACKGROUND

                                  21               A. Factual Background

                                  22            On September 12, 2019, Plaintiff filed its first amended complaint alleging that Defendant

                                  23   directly infringed Claim 1 of U.S. Patent No. 7,593,374 (“the ’374 Patent”). Amended Complaint

                                  24   (“FAC”) ¶ 9, Dkt. 37. The ’374 Patent covers a “wireless communication system” that “utilizes a

                                  25   protocol for creating a multi-to-multi point, extendable, ad-hoc wireless network.” Id., Ex. A at

                                  26   ECF 7.

                                  27            Claim 1 claims a “method for forming an ad-hoc network with a plurality of nodes.” Id.

                                  28   Case No.: 5:19-cv-02248-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                       1
                                   1   ¶ 9(a). Claim 1 claims a method of:

                                   2      1. Electing a coordinating node from the plurality of nodes.

                                   3      2. The coordinating node then assigns an ad-hoc network address to each of the other nodes

                                   4          and the ad-hoc network recognizes each node as part of the network.

                                   5      3. The coordinating node then assigns a local address to each other node and the local address

                                   6          sets a position for each node in the network.

                                   7      4. The electing step comprises:

                                   8              a. Emitting pings from each node to locate nodes in radio range;

                                   9              b. Broadcasting a tag from each located node to identify each located node;

                                  10              c. Sending out an election-ballot packet by each identified node to the other identified

                                  11                  nodes;

                                  12              d. Electing the coordinating node based on information in the node’s tags;
Northern District of California
 United States District Court




                                  13              e. Each tag includes a serial number; and

                                  14              f. The highest serial number is elected the “coordinating node.” Ex. A at ECF 20–21.

                                  15          Defendant “makes, uses, and sells” a “Personal Hotspot” service. Id. ¶ 9. Plaintiff alleges

                                  16   that Defendant directly infringed the ’374 Patent because Defendant’s software performs each step

                                  17   of the Claim 1 method by forming an ad-hoc network among an iPhone, iPad, and Macbook Air.

                                  18   Id. ¶ 9(a) (“The ‘Personal Hotspot’ service on the iPhone is comprised of software, and this

                                  19   service performs each step of the Claim 1 method.”). Defendant owns and controls the software

                                  20   that delivers the “Personal Hotspot” service. Id. ¶ 9 (citing Defendant’s End User License

                                  21   Agreement).

                                  22          Plaintiff argues Defendant’s software performs the “electing step” outlined above. “[T]he

                                  23   ‘Personal Hotspot’ software on the iPhone initiat[es] the shared connection with the iPad and the

                                  24   MacBook Air, as well as the iPhone’s serial number, [and] the ‘Personal Hotspot’ software elects

                                  25   the iPhone as the coordinating node.” Id. ¶ 9(b).

                                  26          First, the “Personal Hotspot” software emits a “ping” to locate other devices within the

                                  27   iPhone’s radio range. Id. ¶ 9(c). A “ping” is a computer network administration software utility

                                  28   Case No.: 5:19-cv-02248-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                       2
                                   1   that is used to test the reachability of a host on an Internet Protocol (IP) network. Id. Allegedly,

                                   2   the “Personal Hotspot” service running on Plaintiff’s iPhone located an iPad and MacBook Air as

                                   3   being within radio range. Id. The “Personal Hotspot” service runs on the iPad and MacBook Air

                                   4   and also emits pings to locate other devices within radio range. Id.

                                   5          Next, Defendant’s “Personal Hotspot” service broadcasts serial numbers from the iPhone,

                                   6   iPad, and MacBook Air. Id. ¶ 9(d). These serial numbers or “tags” enable the “Personal Hotspot”

                                   7   service on an iPhone to identify other Apple products (like the iPad or MacBook Air). Id.

                                   8          Then, the “Personal Hotspot” service emits election-ballot packets to each identified node,

                                   9   i.e., the iPhone, iPad, and MacBook Air. Id. ¶ 9(e). From there, the “Personal Hotspot” service

                                  10   elects a coordinating node and assigns an ad-hoc network address to each of the other nodes. Id.

                                  11   ¶ 9(g). For example, the iPhone is elected the “coordinating node” and the “Personal Hotspot”

                                  12   service assigns it an IP address of 172.20.10.1. Id. ¶ 9(h). The “Personal Hotspot” service assigns
Northern District of California
 United States District Court




                                  13   a name, e.g. “John’s iPhone” to the iPad and MacBook Air as an ad-hoc network address and then

                                  14   assigns them specific IP addresses to enable a “wireless communication system.” Id. ¶ 9(g), (h).

                                  15          The FAC never asserts that Defendant induced or contributed to the infringement of Claim

                                  16   1 of the ’374 Patent through the acts of third parties and so only Defendant’s own acts are

                                  17   relevant.

                                  18          Lastly, Plaintiff alleges that Defendant knew of the ’374 patent and nonetheless infringed it

                                  19   and that this constitutes willful infringement. Id. ¶ 10. “In 2014, the predecessor of [Plaintiff],

                                  20   through an agent, offered to sell the ‘374 patent to [Defendant]. With knowledge of the claims of

                                  21   the ‘374 patent, [Defendant] continued to willfully infringe the ‘374 patent by making, using, and

                                  22   selling the ‘Personal Hotspot’ service.” Id.

                                  23               B. Procedural History

                                  24          On September 26, 2019, Defendant filed a Motion to Dismiss Plaintiff’s FAC for failure to

                                  25   state a claim upon which relief can be granted. Motion to Dismiss Under Rule 12(b)(6) (“Mot.”),

                                  26   Dkt. 39. Plaintiff filed an Opposition to this Motion on October 9, 2019. Opposition/Response re

                                  27   Motion to Dismiss (“Opp.”), Dkt. 40. On October 17, 2019, Defendant filed its Reply. Reply re

                                  28   Case No.: 5:19-cv-02248-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                       3
                                   1   Motion to Dismiss (“Reply”), Dkt. 41.

                                   2       II.       LEGAL STANDARD

                                   3              Under Federal Rule of Civil Procedure 12(b)(6), dismissal of a complaint is required if

                                   4   “the complaint lacks a cognizable legal theory or sufficient facts to support a cognizable legal

                                   5   theory.” Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008). Federal

                                   6   Rule of Civil Procedure requires only that a pleading contain a “short and plain statement of the

                                   7   claim showing that the pleader is entitled to relief.” Id. at 1103. Such a showing, however,

                                   8   “requires more than labels and conclusions, and a formulaic recitation of the elements of a cause

                                   9   of action will not do.” Bell Atl. v. Twombly, 550 U.S. 544, 555 (2007). The plaintiff must allege

                                  10   “enough facts to state a claim to relief that is plausible on its face.” Id. at 570. Legal conclusions

                                  11   may “provide the framework of a complaint, but they must be supported by factual allegations.”

                                  12   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). Such pleading standards apply to allegations of direct
Northern District of California
 United States District Court




                                  13   infringement. See e.g., Hitachi Kokusai Elec. Inc. v. ASM Int’l, N.V., 2018 WL 3537166, at *2

                                  14   (N.D. Cal. July 23, 2018) (collecting cases). “Conclusory allegations that Defendants perform[ed]

                                  15   the claimed methods are ‘not entitled to be assumed true.’” Id. at *3 (citing Iqbal, 556 U.S. at

                                  16   681).

                                  17       III.      DISCUSSION

                                  18                 A. Direct Infringement

                                  19                     1. Legal Standard

                                  20              A claim for direct infringement requires that “all steps of a claimed method are performed

                                  21   by or attributable to” the defendant.1 Akamai Techs., Inc. v. Limelight Networks, Inc., 797 F.3d

                                  22   1020, 1022 (Fed. Cir. 2015). Thus, Defendant is only liable if it performed the entire method

                                  23
                                       1
                                  24     If the infringement is attributable to more than one actor, courts may only hold the defendant
                                       responsible for others’ performance of method steps if: (1) the defendant directed or controlled the
                                  25   others’ performance and (2) the actors form a joint enterprise. Akamai Techs., 797 F.3d at 1022.
                                       Plaintiff does not allege that anyone besides Defendant infringed Claim 1 of the ’374 Patent. See
                                  26   Opp. at 8–9 (“Deep9 is inapposite because [Plaintiff] is not alleging—and [Plaintiff] need not
                                       allege—that [Defendant] is exercising control over the user’s performance of a step.”).
                                  27   Accordingly, while Defendant raises third-party control in its briefing, the Court finds such a
                                       theory of liability inapplicable and does not address it.
                                  28   Case No.: 5:19-cv-02248-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                                           4
                                   1   recited in Claim 1 of the ’374 Patent. Id. Defendant cannot be liable for selling devices that are,

                                   2   or distributing software that is, merely “capable of infringing use.” Ormco Corp. v. Align Tech.,

                                   3   Inc., 463 F.3d 1299, 1311 & n.12 (Fed. Cir, 2006) (“Method claims are only infringed when the

                                   4   claimed process is performed, not by the sale of an apparatus that is capable of infringing use.”);

                                   5   see also Ericsson, Inc. v. D-Link Sys., Inc., 773 F.3d 1201, 1221 (Fed. Cir. 2014) (“Because the

                                   6   asserted claim is a method claim, however, the accused devices must also actually perform that

                                   7   method.”).

                                   8                  2. Analysis

                                   9          Defendant argues that the FAC fails to plead direct infringement of Claim 1 of the ’374

                                  10   Patent by Defendant. Specifically, Defendant argues that the FAC fails to plead direct

                                  11   infringement because: (1) Defendant is not liable for a user’s use of the Personal Hotspot feature

                                  12   and (2) Plaintiff cannot circumvent the pleading requirements for direct infringement through a
Northern District of California
 United States District Court




                                  13   novel and inadequate “Personal Hotspot-as-a-service” theory. Mot. at 5. In other words,

                                  14   Defendant argues that the claims are only infringed when actions are taken by Defendant’s

                                  15   customers, the end-users of the Personal Hotspot service. Accordingly, Defendant contends that it

                                  16   can only infringe the patents when it is a joint infringer together with its customers and, because

                                  17   joint infringement is not alleged, Plaintiff’s FAC fails to state a claim upon which relief can be

                                  18   granted.

                                  19          Plaintiff argues that it adequately alleges in its FAC that Defendant’s software

                                  20   independently performs the method outlined in Claim 1. See Opp. at 5–6 (“The Amended

                                  21   Complaint alleges that [Defendant’s] software performs each [action outlined in Claim1].”).

                                  22   Plaintiff thus contends that its FAC provides sufficient facts for this Court to infer that Defendant,

                                  23   and not the user, performs each action detailed in Claim 1. Hence, the Court must resolve whether

                                  24   the FAC provides sufficient facts for this Court to infer that Defendant personally infringes each

                                  25   step of Claim 1 by providing users with the Personal Hotspot service.

                                  26          “A method claim is directly infringed when someone practices every step of the patented

                                  27   method.” Ericsson, 773 F.3d at 1219. A party that sells or offers to sell software containing

                                  28   Case No.: 5:19-cv-02248-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                       5
                                   1   instructions to perform a patented method does not infringe the patent under 35 U.S.C. § 271(a).

                                   2   Id. 1221. The party must actually perform the steps in the method claim. Id.

                                   3          Plaintiff argues that Claim 1 of the ’374 Patent is similar to the claimed method at issue in

                                   4   SiRF Technology, Inc. v. International Trade Commission, 601 F.3d 1319 (Fed. Cir. 2010). Opp.

                                   5   at 6. There, the defendant (the accused infringer) designed, manufactured, and sold GPS chips

                                   6   that were integrated into satellites and end-user products. SiRF, 601 F.3d at 1323–24. Satellites

                                   7   completely under the defendant’s control performed all the steps in the claimed method except

                                   8   one. Id. at 1323–24, 1329–32. The defendant argued that it did not directly infringe the claimed

                                   9   methods because users had to “enable” or “activate” the device so that the device could perform

                                  10   the claimed method. Id. at 1331. The end-user product, however, automatically performed the

                                  11   final step of the claimed method and the defendant controlled any “election.” Id. The Federal

                                  12   Circuit thus held that because the claimed methods did not require any “enabling” or “activating”
Northern District of California
 United States District Court




                                  13   by users, the defendant exercised each step of the claimed method and directly infringed the

                                  14   asserted claims. Id.

                                  15          Plaintiff argues that SiRF applies because the claimed method does not require the end user

                                  16   to enable or activate the Personal Hotspot. Opp. at 6. Plaintiff construes SiRF too broadly; in

                                  17   Ericsson, the Federal Circuit noted

                                  18                  our decision in SiRF did not create direct infringement liability
                                                      whenever an alleged infringer sells a product that is capable of
                                  19                  executing the infringing method. Our decision in SiRF is not
                                                      applicable here because all of the steps of the method in claims 1 and
                                  20                  2 of the ’215 patent are performed on the end product, which is
                                                      controlled by a third party. See SiRF, 601 F.3d at 1331. Unlike the
                                  21                  method in SiRF, there are no steps automatically performed by
                                                      equipment controlled by D–Link. In fact, none of our decisions have
                                  22                  found direct infringement of a method claim by sales of an end user
                                                      product which performs the entire method, and we decline to do so
                                  23                  here.
                                  24   Id. at 1221–22 (emphasis added).

                                  25          Here, while Plaintiff alleges that Defendant’s software “performs each step of the Claim

                                  26   1,” Plaintiff does not allege that the steps performed on any user’s device occur automatically.

                                  27   Compare id. at 1222 (noting that because the plaintiff could not point to evidence in the record

                                  28   Case No.: 5:19-cv-02248-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                       6
                                   1   that the defendant’s product automatically performed the infringing steps, the jury could not find

                                   2   direct infringement by the defendant), with FAC (noting only that Defendant’s software performs

                                   3   each step of Claim 1, but never alleging that the software does so automatically). The Court is

                                   4   most concerned with Claim 1’s requirement that some sort of “election” occur; does this election

                                   5   occur automatically or is some sort of user engagement required? In other words, Plaintiff’s FAC

                                   6   focuses on three types of Hotspot configurations—(1) iPhone as the coordinating node; (2) iPad as

                                   7   the coordinating node; and (3) MacBook Air as the coordinating node. But, mustn’t the user then

                                   8   elect which coordinating node applies? If yes, then some user engagement is required, and

                                   9   Plaintiff must show joint infringement in order to claim direct infringement by Defendant. Cf.

                                  10   Ericsson, 773 at 1221–22.

                                  11          Moreover, as noted, “a party that sells or offers to sell software containing instructions to

                                  12   perform a patented method does not infringe the patent under § 271(a).” Id. at 1221 (quoting Rico
Northern District of California
 United States District Court




                                  13   Co., Ltd. v. Quanta Comput. Inc., 550 F.3d 1325, 1335 (Fed. Cir. 2008)). Hence, software that

                                  14   may perform a patented method but requires some sort of user activation fails to state a legal

                                  15   claim. Accordingly, Defendant’s ownership of the software is irrelevant. See Opp. at 7, 8

                                  16   (discussing Defendant’s ownership of the accused software); Deep9 Corp. v. Barnes & Noble,

                                  17   Inc., 2012 WL 4336726, at *13 (W.D. Wash. Sept. 21, 2012) (“[T]he fact that Barnes & Noble

                                  18   provides and retains ownership of the software resident on the user's Nook device is insufficient,

                                  19   as a matter of law, to demonstrate direction or control over the user.”). Without a showing that an

                                  20   Apple product automatically completes the claimed method, the Court cannot infer direct

                                  21   infringement. Accordingly, the FAC fails to state a claim upon which relief can be granted

                                  22   because it fails to provide facts that the claimed method automatically occurs on Apple devices

                                  23   and thus fails to state a legal claim that Defendant directly infringed the claimed method. See

                                  24   Mendiondo, 521 F.3d at 1104 (noting that dismissal under Rule 12(b)(6) is proper if the

                                  25   “complaint lacks a cognizable legal theory or sufficient facts to support a cognizable legal

                                  26   theory”).

                                  27          Finally, Plaintiff argues that because their pleading classifies Defendant’s product as a

                                  28   Case No.: 5:19-cv-02248-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                       7
                                   1   “service” and not a “device,” “[Defendant] misplaces reliance on cases where the plaintiff accused

                                   2   a device of infringing a method claim. Opp. at 7. This argument is nonsensical. The relevant

                                   3   inquiry is not whether Defendant provides a “service” or a “device,” the relevant inquiry is

                                   4   whether Defendant, and not the user, performed all the claimed steps. See, e.g., Adaptix, Inc. v.

                                   5   Apple, Inc., 78 F. Supp. 3d 952, 957 (N.D. Cal. 2015) (“[W]hat is relevant is not whether any

                                   6   Defendant supplied a handset that can perform each step of a claimed method. What is relevant is

                                   7   whether any such Defendant supplying a handset programmed to perform at least one step may be

                                   8   said to have performed or controlled any others.”); Wi-Lan Inc. v. Sharp Elecs. Corp., 362 F.

                                   9   Supp. 3d 226, 234–35 (D. Del. 2019) (noting that direct infringement requires the defendant to

                                  10   perform or control every step of the infringement). Hence, regardless of how Defendant’s product

                                  11   is labeled, the case law confirms that Defendant must either control or perform every step of the

                                  12   alleged infringement. As noted above, Plaintiff’s FAC does not plead that Defendant controlled
Northern District of California
 United States District Court




                                  13   the software or that the software automatically performed the claimed steps. Accordingly,

                                  14   Defendants motion to dismiss Plaintiff’s direct infringement cause of action is GRANTED.

                                  15              B. Willful Infringement

                                  16          Plaintiff also alleges that Defendant willfully infringed the ’374 Patent. FAC at 6 (prayer

                                  17   for relief (c)). Under 35 U.S.C. § 284, in a case of infringement, a court “may increase the

                                  18   damages up to three times the amount found or assessed.” Such enhanced damages, however, are

                                  19   generally reserved for “egregious cases of misconduct beyond typical infringement,” such as those

                                  20   “typified by willful misconduct.” Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923, 1935–36

                                  21   (2016). Knowledge of the patent alleged to be willfully infringed is a prerequisite to enhanced

                                  22   damages. WBIP, LLC. v. Kohler Co., 829 F.3d 1317, 1341 (Fed. Cir. 2016). In assessing the

                                  23   egregiousness of an actor’s behavior, what matters is “the actor’s subjective state of mind at the

                                  24   time of the challenged conduct, not his objective reasonableness.” Finjan, Inc. v. Cisco Sys. Inc.,

                                  25   2017 WL 2462423, at *3 (N.D. Cal. June 7, 2017).

                                  26          In Finjan, the court dismissed the plaintiff’s claim of willful infringement because the

                                  27   amended complaint did not contain “sufficient allegations to make it plausible that Cisco engaged

                                  28   Case No.: 5:19-cv-02248-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                       8
                                   1   in ‘egregious’ conduct that would warrant enhanced damages under Halo.” Id. at *4. The

                                   2   amended complaint’s conclusory allegations that the defendant knew of the plaintiff’s patent, but

                                   3   infringed it anyway, did not “plausibly allege ‘egregious[ness].’” Id. (alteration in original) (citing

                                   4   Halo, 136 S. Ct. at 1936 (Breyer, J., concurring) (“[T]he Court’s references to ‘willful

                                   5   misconduct’ do not mean that a court may award enhanced damages simply because the evidence

                                   6   shows that the infringer knew about the patent and nothing more.”)). Thus, the court held that the

                                   7   plaintiff failed to allege facts that supported a plausible inference that the defendant engaged in

                                   8   “egregious” conduct that would warrant enhanced damages under Halo. Id.

                                   9            Much like Finjan, Plaintiff’s FAC makes conclusory allegations that Defendant knew of

                                  10   the ’374 Patent but continued to infringe it. See FAC ¶ 10. The FAC contains no specific factual

                                  11   allegation about Defendant’s subjective intent or any other aspects of Defendant’s behavior that

                                  12   would suggest Defendant acted “egregiously.” Accordingly, because Plaintiff has failed to plead
Northern District of California
 United States District Court




                                  13   any facts showing that Defendant’s behavior was “egregious . . . beyond typical infringement,”

                                  14   Halo, 136 S. Ct. at 1935, Defendant’s motion to dismiss Plaintiff’s willful infringement claim is

                                  15   GRANTED.

                                  16      IV.      CONCLUSION

                                  17            For the foregoing reasons, Defendant’s Motion to Dismiss Plaintiff’s FAC is GRANTED.

                                  18   When dismissing a complaint, a court should grant leave to amend “unless it determines that the

                                  19   pleading could not possibly be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d

                                  20   1122, 1127 (9th Cir. 2000). The Court finds amendment would not be futile. Accordingly,

                                  21   Plaintiff’s claims are dismissed with leave to amend. Plaintiff may file an amended complaint by

                                  22   February 26, 2020. Plaintiffs may not add new claims or parties without leave of the Court or

                                  23   stipulation by the parties pursuant to Federal Rule of Civil Procedure 15.

                                  24            IT IS SO ORDERED.

                                  25   Dated: January 24, 2020

                                  26                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  27                                                    United States District Judge
                                  28   Case No.: 5:19-cv-02248-EJD
                                       ORDER GRANTING DEFENDANT’S MOTION TO DISMISS
                                                                       9
